Exhibit 21.1 VECTREN CORPORATION Subsidiaries Wholly Owned Subsidiaries: Name of Entity State of Incorporation/ Jurisdiction Doing Business As Vectren Utility Holdings, Inc. Indiana Southern Indiana Gas and Electric Company Indiana Vectren Energy Delivery of Indiana, Inc. Indiana Gas Company, Inc. Indiana, Ohio Vectren Energy Delivery of Indiana, Inc. Vectren Energy Delivery of Ohio, Inc. Ohio Vectren Capital, Corp. Indiana Vectren Enterprises, Inc. Indiana Vectren Energy Services Holding, Inc. Indiana Vectren Energy Marketing and Services, Inc. Indiana Vectren Energy Services Corporation Indiana Energy Systems Group, LLC Indiana Vectren Energy Retail, Inc. Indiana Vectren Retail, LLC Indiana, Ohio Vectren Source Vectren Utility Services, Inc. Indiana Vectren Fuels, Inc. Indiana Vectren Infrastructure Services Corporation Indiana Miller Pipeline, LLC Indiana Vectren Communications, Inc. Indiana Vectren Communications Services, Inc. Indiana Vectren Financial Group, Inc. Indiana Southern Indiana Properties, Inc. Indiana Energy Realty, Inc. Indiana Vectren Ventures, Inc. Indiana Vectren Aero, LLC Indiana Less than Wholly Owned Subsidiaries: Name of Entity State of Incorporation/ Jurisdiction Doing Business As ProLiance Holdings, LLC Indiana Reliant Services, LLC Indiana Haddington Energy Partners, LP Delaware Haddington Energy Partners II, LP Delaware
